Citation Nr: 1742013	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-05 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims for service connection for a heart disorder (claimed as heart murmur and heart condition) and high blood pressure.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from August 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran requested a hearing at the RO before a Decision Review Officer; an Informal Conference was held via telephone.  A report of that conference is associated with the record.  Thus, the Veteran's request for a hearing has been satisfied.  He did not request a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection for high blood pressure (also known as hypertension) and a heart condition to include a heart murmur, heart attacks and heart surgery, in a March 2008 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence received subsequent to March 2008 in support of the Veteran's claims for service connection for a heart disorder and hypertension is material.

3. The Veteran's current heart disorder, diagnosed as coronary artery disease (CAD) and myocardial infarction (MI) status post coronary artery bypass graft (CABG) and angioplasty with stent placement, is not related to his active military service and was not manifest within a year of separation from service.

4.  The Veteran's currently diagnosed hypertension is not related to his active military service and was not manifest within a year of separation from service.


CONCLUSIONS OF LAW

1.  The March 2008 RO rating decision that denied service connection for high blood pressure and a heart condition (to include heart murmur, heart attacks and heart surgery) is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (20016).

2.  New and material evidence has been received, and the Veteran's claims for service connection for hypertension and a heart disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing service connection for a heart disorder, to include CAD and MI status post CABG and angioplasty with stent placement, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions except as discussed below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that, at the August 2016 Informal Conference with the Decision Review Officer, the Veteran took exception with the examiner who conducted an August 2014 VA examination, stating that the examination was "very inappropriate and the examiner did not listen" to him.  As a result of this, the Veteran was afforded a new examination in August 2016.  The Board comments that the Veteran has not expressed any dissatisfaction with this examination nor has his representative expressed any concerns regarding its adequacy.  Consequently, the Board finds that the August 2016 examination has cured any defect in the duty to assist that may have arisen by the Veteran's dissatisfaction with the August 2014 examination.  

However, as for the August 2014 examination report itself being inadequate, a review of it shows the history reported by the Veteran is consistent with what he has reported in statements submitted in support of his claim.  The medical history and objective findings reported appear to be consistent with that shown in the medical treatment records in the claims file as well as the August 2016 VA examination report.  Thus, on its face, the Board cannot say that the August 2014 VA examination report is inadequate based solely on the Veteran's report that he was not happy with the examination process and felt the examiner did not listen to him when the report itself clearly indicates otherwise and is consistent with the other evidence of record.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Board comments that the examiner who conducted this VA examination did not provide a medical nexus opinion.  Rather, a medical nexus opinion was obtained from a different VA examiner in November 2014 who is associated directly with VA (the August 2014 examiner was an outside contractor).  Thus, any bias or prejudice of or failure to listen by the August 2014 examiner is not likely to have affected the November 2014 medical nexus opinion.  Neither the Veteran nor his representative has argued such is the case.  

Analysis

Initially the Board must consider whether new and material evidence has been received to reopen the Veteran's claims for service connection because his claims were previously finally denied.

The Veteran is seeking service connection for a heart disorder and hypertension.  However, he initially sought service connection in October 2007 for high blood pressure (which is another name for hypertension) and for a heart murmur or heart problem.  The RO denied those claims (specifically high blood pressure and a heart condition to include heart murmur, heart attacks and heart surgery) in a March 2008 rating decision of which the Veteran was notified by a March 30, 2008 letter.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  In addition, no new and material evidence with respect to either claim was filed within a year of the notification of the March 2008 decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In May 2013, the Veteran filed a new application seeking service connection for a heart murmur.  He also submitted a statement on the application, as well as on a VA Form 21-4138, in which he related problems with high blood pressure since service and having had heart surgery.  The medical evidence submitted for both claims show the Veteran has a diagnosis of CAD and had two MI's in 2005 and 2006.  After the first MI in June 2005, he underwent a CABG and then an angioplasty with stent placement after the second MI in March 2006.  These records also show a diagnosis of hypertension with the onset of treatment in February 1998.  

Based on the above, the Board finds that the claims the Veteran now seeks service connection for are the same claims that were adjudicated in March 2008.  Consequently, new and material evidence is required to reopen those claims before the Board can adjudicate them on the merits.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO has done so.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  However, the Board notes that, in the present case, in the January 2015 rating decision on appeal, the RO reopened and adjudicated the Veteran's claims on the merits continuing the prior denials of service connection.

After considering all the new evidence submitted by the Veteran since March 2008, the Board finds that some of it is material to reopen his claims.  Specifically, the Board finds the Veteran's December 2015 Correspondence and February 2017 statement with his VA Form 9 submitted in support of his claim to be new and material in that they provide new information regarding events during service that had not previously been of record that is material because they directly relate to an in-service event that would trigger VA's duty to assist the Veteran in obtaining a VA examination.  Specifically, the Veteran set forth that he believed that his heart issues were known in service because he made complaints of chest pain to his Chief and he was transferred from the boiler room to be Master at Arms of the Mess deck due to heat issues he was experiencing (although there is an inconsistency as to when this happened - either 1963 or six months before his discharge which would have been about February 1964).  

As the Veteran has submitted new and material evidence, his claims for service connection for hypertension and a heart disorder are reopened.  However, the Board finds that it may proceed to consider the Veteran's claims on the merits at this time as the RO has fully developed his claims and has also reopened and adjudicated them on the merits.  Consequently, there is no due process concern in the Board proceeding to the merits of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Veteran contends that, while on active service, he developed a heart murmur that was found during his exit examination.  He believes it developed as a result of working down in the engine room near the boiler aboard his ship for four years.  He has related that, sometime in either 1963 or six months before his discharge, he told his chief he was having chest pains and, seeing he was in distress with his problems, his chief took him out of the engine room and away from the boiler to give him a break from the heat (which had temperatures around 130 degrees) and made him Master at Arms of the Mess deck.  He contends that since being in the Navy he has had chest pains and high blood pressure and that his current hypertension and heart disorders are due to his active military service and the heart murmur noted at the time of his discharge.  He has also alleged participation in Project SHAD and exposure to chemical and biological agents therefrom.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially the Board acknowledges that there is no disagreement that the Veteran has the current disabilities for which he seeks service connection.  The medical evidence clearly demonstrates he is diagnosed to have hypertension and a heart disorder to include CAD and MI status post CABG and angioplasty with stent placement.  

The Board also acknowledges that the Veteran's service treatment records show a notation on his August 1964 separation Report of Medical Examination that he underwent a Cardiology consultation and the impression was "innocent murmur."  However, there are no clinical records showing any complaints of or findings consistent with a heart disorder or hypertension.  The Veteran's blood pressure reading was 130/80 at the time of his separation examination.  

The Veteran has stated that he started having problems with his blood pressure after he left service.  At the August 2016 Informal Conference, he also stated that he had treatment for his heart condition directly following service in 1964 (August to December), but he was unable to locate those records.  However, in another statement submitted in December 2015, the Veteran stated he was placed on medication for high blood pressure in approximately 1986 and he has been a heart patient since 2004 when he experienced his first heart attack.

The available post-service medical evidence shows that the Veteran was seen in the Emergency Room in February 1998 reporting that he was recently diagnosed with an elevated blood pressure at work by the nurse there and his local clinic physician placed him on blood pressure medication.  He was complaining of recurrent, exertion-related chest discomfort that was concerning for new/recent onset of angina but was eventually ruled to be merely chest wall pain given his report that he had been working hard and lifting a lot of heavy things and then he experienced some chest pain that resolved on its own.  The concern was that an electrocardiogram showed a bundle branch block, and the Veteran was to be scheduled for a treadmill test.  A treadmill test was conducted in May 1998, but was stopped early due to increased blood pressure.  Thus, the test was submarginal but it was noted that there were positive criteria for ischemia.  Unfortunately, the Veteran never went back for further work up essentially because he believed the chest pain was caused by the medication he was given for his blood pressure.  See June 2005 treatment notes.  The Veteran's medication was changed and it appears he did not have any further episodes of chest pain until June 2005.

In June 2005, the Veteran came into the Emergency Room with complaints of having chest pains on and off for five days with onset during rest, light activity and moderate exertion.  The assessment was unstable angina.  Left heart catheterization and angiogram showed multivessel coronary artery disease and the Veteran was transferred to another hospital for a CABG.  In March 2006, the Veteran was again admitted with chest pains ruled as an acute inferolateral ST elevation MI, and he underwent angioplasty with stent placement in the right coronary artery.  Subsequently, the Veteran has continued to have episodes of chest pain (angina), but otherwise his condition has remained stable on medication management.

The Veteran has not submitted any medical opinions in support of his claim but rather relies on his own statements and on two internet articles on heart murmurs he submitted to relate his current hypertension and heart disorders to the heart murmur noted at the time of his separation from service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disabilities at issue in this case involve internal medical process that fall outside of lay observation, and thus, do not fit within the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  

Furthermore, as to the internet articles, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the Veteran were not accompanied by the opinion of any medical expert and are general in nature so they are not specific to the Veteran's claim.  Moreover, the articles state the opposite of what the Veteran is contending, which is that the heart murmur is a risk factor for hypertension and heart disease.  Rather these articles state that hypertension and a congenital heart condition (which clearly the Veteran does not have) are risk factors for getting a heart murmur.  Thus, the medical articles submitted are insufficient to establish the required medical nexus.

To assist the Veteran in developing his claim, VA obtained two medical opinions in November 2014 and August 2016 that, unfortunately, are not favorable to the Veteran's claims.  In November 2014, after reviewing the entire claims file using the Acceptable Clinical Evidence process because the opinion was given without an in-person examination, the first VA examiner opined that the conditions claimed were not at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran was active in the Navy from 1960 to 1964; however, medical treatment records from Loma Linda, California, VA Medical Center show that the Veteran's heart disabilities consist of the diagnoses of CAD, status post CABG x 3 vessels in 2005, status post angioplasty with cardiac stent placement in March 2006, status post Myocardial infarction times two, all of which developed after discharge.  The hypertension was also diagnosed after discharge from service.  The examiner specifically noted that no records were found for diagnosis or treatment of hypertension during active service.  The service treatment records show a separation physical dated in August 1964 that documents an "innocent murmur, NCD," based on a "Cardiology consult to USHN 4 AUG 64."  The physical is silent for a hypertension diagnosis.  The examiner explained that an innocent heart murmur is not a disease.  The Veteran's current heart disability and hypertension developed after his discharge from service.  The examiner concluded, therefore, that the Veteran's current heart disability and hypertension are less likely as not (less than 50/50 probability) related to service.

In August 2016, the Veteran underwent a VA examination and the VA examiner who conducted that examination opined, after review of the Veteran's claims file, that the claimed conditions are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the examiner stated that a heart murmur results from abnormalities in the valves of the heart.  Once the abnormalities develop, the heart murmur that results is permanent.  Congruently, valvular heart disease does not contribute to or cause vaso-occlusion in the heart arteries.  Based on this, the current heart condition is not due to or a result of the patient's heart murmur.

The Board finds these medical opinions to be highly probative as they relate to the question of whether there is a nexus between the Veteran's current hypertension and heart disorders and his active military service especially the murmur noted at the time of his separation.  Clearly these medical opinions are based upon a review of the evidence in the claims file, including the Veteran's contentions, and are based upon fully articulated and sound rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges that the examiners do not comment on all of the Veteran's contentions about what happened in service.  However, such is not detrimental to the probative value of their opinions.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  
The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau, 492 F.3d at 1377 (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating that the examiners were incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  

Furthermore, even if a medical opinion is inadequate to decide a claim, it is not necessarily entitled to absolutely no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. at 302; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo, 26 Vet. App. at 107.  Thus, even if the examiners' opinions are not fully adequate, they are afforded some probative value as they are predicated on an accurate factual premise, so there is no reason to discount them entirely.  As previously mentioned, there is no opposing medical opinion of record and, therefore, these medical opinions are the only ones for review.

Based on the foregoing evidence, the Board initially finds that presumptive service connection for a chronic disease under 38 C.F.R. § 3.307(a)(3) is not warranted because the evidence fails to establish that either the Veteran's hypertension or CAD was manifested to a compensable degree within one year of his discharge from active service.  The medical evidence of record does not establish the Veteran was diagnosed or treated for hypertension until February 1998 despite the Veteran's report of having issues with his blood pressure shortly after his discharge from service.  A compensable rating for hypertensive vascular disease requires a showing that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or an individual has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, there is no evidence of record prior to February 1998 to establish the rating criteria for a compensable rating were met and, therefore, even if the Veteran had problems with his blood pressure in the year following his discharge from active service, presumptive service connection is not established.  Furthermore, the post-service medical evidence fails to establish a diagnosis of CAD or other cardiovascular disease, such as arteriosclerosis or organic heart disease, within one year of service.  Rather the first diagnosis of CAD or MI is seen in June 2005, almost 41 years after his separation from active service.  Clearly, the medical evidence fails to establish that presumptive service connection for a cardiovascular disease is warranted.

Furthermore, the Board finds that service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is also not warranted for the Veteran's hypertension (the Board notes he has not alleged a continuity of symptomatology for his heart disorder).  Although the Veteran has alleged a continuity of symptomatology of high blood pressure since he left service, the objective medical evidence does not support his claim.  The Veteran has reported having problems with high blood pressure since he left the Navy but has not been specific about what that means.  Despite these problems, he reported he was not treated with blood pressure medication until 1986.  The Veteran's report of not being treated with medication for his blood pressure for 22 years after his discharge appears to be inconsistent with a diagnosis of hypertension because basic treatment for this chronic disease is with medication.  More significantly, the objective private treatment records show the first diagnosis of hypertension and treatment with medication was in February 1992.  At that time, he did not report any prior history of problems with his blood pressure since the Navy.  Rather he reported high blood pressure was found by the nurse at his work recently and his local treating clinic physician put him on medication for the first time.  Thus, the objective medical evidence demonstrates that the Veteran's hypertension was not diagnosed until 28 years after his discharge from service.  Thus, it is unclear what blood pressure problems the Veteran is reporting he started having after service.  However, such vague reports does not constitute symptomatology for purposes of establishing service connection based upon a continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.303(b).  

Finally, in considering whether direct service connection is warranted under the totality of the evidence under 38 C.F.R. § 3.303(a), the Board finds that the competent, credible, probative and persuasive evidence fails to establish that the Veteran's current hypertension and heart disorders were incurred during his active military service, especially the heart murmur that was noted at his separation examination in August 1964.  The Board acknowledges the Veteran's arguments and that he believes that the exposure to heat from working in the engine room caused him to experience chest pain in service and that this in turn somehow caused him to develop a heart murmur that, in turn, is the cause of his current cardiovascular problems.  However, the VA examiners' medical opinions clearly consider the Veteran's contentions and opine that the Veteran's heart disorders and hypertension are not likely related to his military service.  Their reasonings are that the Veteran's heart murmur noted in service was an "innocent heart murmur" and such murmurs are not likely to cause the Veteran's type of heart problems and because the Veteran's hypertension and heart disorders developed many years after the Veteran's discharge from service.  The Board finds these medical opinions to be highly probative and persuasive to answer the question of whether a nexus relationship exists between the Veteran's current hypertension and heart disorders and his service.  Unfortunately, those opinions answer that question in the negative.  The Veteran has not submitted any opposing medical opinion to disagree with those medical opinions.  

In addition, the Board acknowledges the Veteran had alleged that his hypertension and heart disorders are related to Project SHAD.  The RO undertook development to verify the Veteran's participation in Project SHAD.  It sent the Veteran a letter in September 2016 requesting additional information from him regarding his participation in the SHAD project, but he did not respond.  At the same time, it searched U.S. Department of Defense's Chemical Biological Warfare Exposure System website for the Veteran's name, but the search did not find the Veteran's name listed in this database.  Thus, the RO sent a letter to the SHAD Manager requesting that DoD conduct a search for verification of the Veteran's participation in Project SHAD.  In October 2016, the RO received DoD's negative response that a search of its databases indicated that neither the Veteran nor his ship participated in Project SHAD.  Consequently, the Board finds that service connection for the Veteran's hypertension and heart disorders as due to exposure to chemical or biological agents in the Navy resulting from participation in Project SHAD is not warranted.

The Board also comments that, at the August 2016 Informal Conference, the Veteran made an allegation that his hypertension is either due to his service or his PTSD (posttraumatic stress disorder).  Insofar as the Veteran was alleging a claim for secondary service connection as an alternative theory of entitlement for his hypertension, the Board notes that he is not service-connected for PTSD at this time.  Consequently, the Board need not consider this theory of entitlement as it is moot.

Consequently, based upon the evidence, the Board finds that the preponderance of the evidence is against finding the service connection for hypertension and a heart disorder, to include CAD and MI, status post CABG and angioplasty with stent placement, is warranted either on a presumptive or direct basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the Veteran's claims for service connection for a heart disorder (claimed as heart murmur and heart condition) and high blood pressure are reopened.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


